STEPHENS, Chief Justice,
dissenting.
I respectfully differ with the opinion of the majority and join the dissent by Justice Spain, but I would also add the following:
This Court in Rose v. Council for Better Education, Ky., 790 S.W.2d 186 (1989) set out nine “essential, and minimal, characteristics of an ‘efficient’ system of common schools” under Section 183 of the Kentucky Constitution. Item number six specifically contained an admonition to keep politics out of the schools and said:
Common schools shall be monitored by the General Assembly to assure that they are operated with no waste, no duplication, no mismanagement, and with no political influence. (Emphasis added.) Id. at 213.
Precise words of the statutes in question are:
KRS 161.164 Political Activity prohibited ... (1) No employee of the local school district shall take part in the management or activities of any political campaign for school board.
(2) No candidate for school board shall solicit or accept any political assessment, subscription, contribution, or service of any employee of the school district.
KRS 161.990. Penalties
*667(1) Any person who violates any provisions of KRS 161.164 shall be guilty of a Class A misdemeanor. Any school board candidate or school board member who willfully violates any provision of KRS 161.164 shall also be disqualified from holding the office of school board member.
(2) Any teacher or employee of a district who willfully violates any provision of KRS 161.164 shall be ineligible for employment in the common schools for a period of five (5) years.
When the General Assembly enacted these statutes it followed the specific mandate we set out in Rose, supra. It is inconceivable to me that anyone could doubt the purposes and intentions of the statutes in question. It is likewise inconceivable to doubt the purpose or intention of our opinion in Rose, supra.
I have no difficulty in believing that any reasonable person would understand the proscriptions contained within these statutes. Commonwealth v. Foley, Ky., 798 S.W.2d 947 (1990).
Therefore I respectfully dissent with the majority and find KRS 161.164(1), (2) and KRS 161.990(1), (2) are constitutional.
COMBS and SPAIN, JJ., join this dissent.